1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ROBERT RILEY,                                   )   Case No.: 1:19-cv-01424-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   FINDINGS AND RECOMMENDATIONS
13          v.                                           RECOMMENDING DISMISSAL OF ACTION
                                                     )   FOR FAILURE TO STATE A COGNIZABLE
14                                                   )   CLAIM FOR RELIEF, FOR TO COMPLY WITH
     GODWIN UGWUEZE, et.al.,
                                                     )   A COURT ORDER, AND FAILURE TO
15                  Defendants.                      )   PROSECUTE
                                                     )
16                                                   )   [ECF Nos. 16, 19]
                                                     )
17                                                   )
18          Plaintiff Robert Riley is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant
20   to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. Plaintiff’s complaint in this action was filed on
21   October 9, 2019. (ECF No. 1.) On January 24, 2020, the Court screened Plaintiff’s first amended
22   complaint and found that Plaintiff had failed to state a cognizable claim. (ECF No. 5.) Plaintiff was
23   granted thirty days in which to file a second amended complaint, but Plaintiff failed to do so. (Id.)
24                                                       I.
25                                      SCREENING REQUIREMENT
26          The Court is required to screen complaints brought by prisoners seeking relief against a
27   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
28   Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
                                                         1
1    “frivolous or malicious,” that “fail[] to state a claim on which relief may be granted,” or that “seek[]

2    monetary relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

3             A complaint must contain “a short and plain statement of the claim showing that the pleader is

4    entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

5    “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

6    do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

7    550 U.S. 544, 555 (2007)). Moreover, Plaintiff must demonstrate that each defendant personally

8    participated in the deprivation of Plaintiff’s rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir.

9    2002).

10            Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings liberally

11   construed and to have any doubt resolved in their favor. Wilhelm v. Rotman, 680 F.3d 1113, 1121

12   (9th Cir. 2012) (citations omitted). To survive screening, Plaintiff’s claims must be facially plausible,

13   which requires sufficient factual detail to allow the Court to reasonably infer that each named

14   defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service,

15   572 F.3d 962, 969 (9th Cir. 2009). The “sheer possibility that a defendant has acted unlawfully” is not

16   sufficient, and “facts that are ‘merely consistent with’ a defendant’s liability” falls short of satisfying

17   the plausibility standard. Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.

18                                                         II.

19                                        COMPLAINT ALLEGATIONS

20            The Court accepts Plaintiff's allegations in the complaint as true only for the purpose of the sua

21   sponte screening requirement under 28 U.S.C. § 1915.

22                   Plaintiff names Chief Medical Executive (CME) Godwin Ugwueze , Chief Physician

23   and Surgeon (CPS) Chinyere Nyenke, Chief Executive Officer (CEO) Clarence Cryer, Nurse

24   Practitioner Laura Merritt, and Physician Nathaniel Matolo, as Defendants.

25            In early July 2017, Plaintiff, then a 57 years old male, suffered from acute congestive heart

26   failure and began to experience symptoms of what he later learned was an inguinal hernia.

27   ///

28   ///

                                                           2
1            On September 26, 2017, Plaintiff informed Defendant Merritt that he was suffering significant

2    pain in his lower right abdomen and the pain was impacting his daily activities. On this same date,

3    Defendant Merritt submitted a health care services physician request for services (RTS) form to

4    conduct an ultrasound of Plaintiff’s lower right abdomen, RFS for surgery, and ordered a truss hernia

5    support to be provided.

6            On October 9, 2017, an ultrasound confirmed that Plaintiff had an inguinal hernia.

7            On May 9, 2018, an electrocardiogram (ECG) revealed that Plaintiff suffered a first-degree

8    blockage of his aortic valve.

9            On May 11, 2018, Defendant Matolo examined Plaintiff remotely by television. Defendant

10   noted that up to that time Plaintiff had an inguinal hernia no less than a year and it had increased in

11   size.

12           On May 23, 2018, Plaintiff saw Defendant Merritt who informed Plaintiff that Defendant

13   Matolo was going to perform the repair of the inguinal hernia. Defendant Merritt submitted an RFS so

14   that Defendant Matolo could carry out the planned procedure.

15           Defendant Matolo, without Plaintiff’s consent and without giving notice, withdrew from

16   providing treatment and care for the inguinal hernia.

17           Defendant Merritt submitted another RFS for surgical repair of the inguinal hernia.

18           On February 8, 2019, a treadmill stress test was performed.

19           Defendant Merritt, despite knowing Plaintiff’s age, that Plaintiff suffered from acute

20   congestive heart failure, and other health conditions affecting his heart, such as obesity and Merritt’s

21   recognition on September 26, 2018 that Plaintiff may need hernia surgery, did not submit an RFS

22   requesting Plaintiff be scheduled for a cardiac clearance procedure until July 2018. Plaintiff was not

23   cleared for the procedure until March 19, 2019.

24           From the onset of the symptoms until after surgery, Plaintiff suffered severe pain, intermittent

25   nausea and vomiting, difficulty urinating, and dizziness.

26           Defendants Ugwueze, Nyenke, and Cryer reviewed and approved each RFS that was submitted

27   with regard to the care for the inguinal hernia. Defendants Ugwueze, Nyenke, and Cryer in reviewing

28

                                                         3
1    and approving each RFS that was submitted by Defendant Merritt knew or otherwise became aware of

2    Plaintiff’s age, that he suffered acute congestive heart failure, and had other health conditions.

3           Defendants Ugwueze, Nyenke, and Cryer knew at all times mentioned herein that Defendant

4    Merritt did not submit an RFS requesting Plaintiff to be scheduled for a cardiac clearance for the

5    anticipated hernia surgery until July 24, 2018, causing Plaintiff to not be cleared for the hernia repair

6    procedure until March 19, 2019. Plaintiff received the hernia repair procedure on May 28, 2019.

7           Plaintiff seeks monetary damages as well a declaratory and injunctive relief.

8                                                       III.

9                                                 DISCUSSION

10          A.      Deliberate Indifference to Serious Medical Need

11          While the Eighth Amendment of the United States Constitution entitles Plaintiff to medical

12   care, the Eighth Amendment is violated only when a prison official acts with deliberate indifference to

13   an inmate’s serious medical needs. Snow v. McDaniel, 681 F.3d 978, 985 (9th Cir. 2012), overruled

14   in part on other grounds, Peralta v. Dillard, 744 F.3d 1076, 1082-83 (9th Cir. 2014); Wilhelm v.

15   Rotman, 680 F.3d 1113, 1122 (9th Cir. 2012); Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).

16   Plaintiff “must show (1) a serious medical need by demonstrating that failure to treat [his] condition

17   could result in further significant injury or the unnecessary and wanton infliction of pain,” and (2) that

18   “the defendant’s response to the need was deliberately indifferent.” Wilhelm, 680 F.3d at 1122 (citing

19   Jett, 439 F.3d at 1096). Deliberate indifference is shown by “(a) a purposeful act or failure to respond

20   to a prisoner’s pain or possible medical need, and (b) harm caused by the indifference.” Wilhelm, 680

21   F.3d at 1122 (citing Jett, 439 F.3d at 1096). The requisite state of mind is one of subjective

22   recklessness, which entails more than ordinary lack of due care. Snow, 681 F.3d at 985 (citation and

23   quotation marks omitted); Wilhelm, 680 F.3d at 1122. In order to establish a claim of deliberate

24   indifference based on a delay in treatment, a plaintiff must show that the delay was harmful. See

25   Hallett v. Morgan, 296 F.3d 732, 745-46 (9th Cir. 2002); Berry v. Bunnell, 39 F.3d 1056, 1057 (9th

26   Cir. 1994).

27   ///

28   ///

                                                          4
1            “A difference of opinion between a physician and the prisoner - or between medical

2    professionals - concerning what medical care is appropriate does not amount to deliberate

3    indifference.” Snow, 681 F.3d at 987 (citing Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989);

4    Wilhelm, 680 F.3d at 1122-23 (citing Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1986)). Rather,

5    Plaintiff “must show that the course of treatment the doctors chose was medically unacceptable under

6    the circumstances and that the defendants chose this course in conscious disregard of an excessive risk

7    to [his] health.” Snow, 681 F.3d at 988 (citing Jackson, 90 F.3d at 332) (internal quotation marks

8    omitted). In addition, mere ‘indifference,’ ‘negligence,’ or ‘medical malpractice’ will not support this

9    cause of action.” Broughton v. Cutter Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle

10   v. Gamble, 429 U.S. 97, 105-06 (1976)). “Medical malpractice does not become a constitutional

11   violation merely because the victim is a prisoner.” Estelle, 429 U.S. at 106; Snow, 681 F.3d at 987-

12   88; Wilhelm, 680 F.3d at 1122 (“The deliberate indifference doctrine is limited in scope.”).

13           Assuming Plaintiff had a serious medical need, Plaintiff has failed to demonstrate deliberate

14   indifference on the part of any Defendant. Plaintiff contends that there was a delay of approximately

15   21 months to receive hernia repair surgery. However, the facts demonstrate otherwise. Plaintiff

16   contends that he was examined by Defendant Merritt on May 23, 2018, who indicated that Defendant

17   Matolo would conduct the hernia repair surgery. However, Defendant Matolo subsequently withdrew

18   from treatment, then on July 24, 2018, Defendant Merritt submitted an RFS requesting Plaintiff be

19   rescheduled for hernia repair surgery. Although Plaintiff contends that he was not cleared for the

20   procedure until March 19, 2019, he sets forth no allegations to support a finding that it was because

21   any Defendant acted with deliberate indifference to his treatment. In fact, in the first amended

22   complaint, Plaintiff has omitted several of the factual details which were included in the original

23   complaint resulting in fragmented claims and allegations.1 In sum, Plaintiff has failed to demonstrate

24   that any Defendant acted with deliberate indifference.

25
26
     1
      In the original complaint, Plaintiff indicated that on July 24, 2018, he was evaluated by Dr. Jing Zhou. On August 2,
27   2018, Defendant Merritt submitted a request for physician services to be evaluated by a cardiologist. On September 24,
     2018, October 30, 2018, and January 10, 2019, additional EKG diagnostic procedures were performed. (ECF Nos 1, 8.)
28   However, all of these factual contentions were omitted from the first amended complaint.

                                                                 5
1           B.      Supervisory Liability

2           Plaintiff names the Chief Medical Executive, Chief Physician and Surgeon and Chief

3    Executive Officer of Health Care Services, as Defendants.

4           Under section 1983, Plaintiff must prove that the defendants holding supervisory positions

5    personally participated in the deprivation of his rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir.

6    2002). There is no respondeat superior liability, and each defendant is only liable for his or her own

7    misconduct. Ashcroft v. Iqbal, at 556 U.S. at 678-79. A supervisor may be held liable for the

8    constitutional violations of his or her subordinates only if he or she “participated in or directed the

9    violations, or knew of the violations and failed to act to prevent them.” Taylor v. List, 880 F.2d 1040,

10   1045 (9th Cir. 1989); Corales v. Bennett, 567 F.3d 554, 570 (9th Cir. 2009); Preschooler II v. Clark

11   County School Board of Trustees, 479 F.3d 1175, 1182 (9th Cir. 2007); Harris v. Roderick, 126 F.3d

12   1189, 1204 (9th Cir. 1997).

13          Plaintiff’s first amended complaint is devoid of any allegations supporting the existence of a

14   supervisory liability claim against any of the supervisory Defendants. See Ivey v. Bd. of Regents, 673

15   F.2d 266, 268 (9th Cir. 1982) (“[v]ague and conclusory allegations of official participation in civil

16   rights violations are not sufficient.”) Although Plaintiff contends that Defendants Ugwueze, Nyenke,

17   and Cryer reviewed and approved each of RFS submitted by Defendant Merritt, Plaintiff does not

18   demonstrate when they reviewed the requests, how they reviewed the requests, and the response(s) to

19   such requests. Thus, the only basis for such a claim would be respondeat superior, which is precluded

20   under section 1983. Accordingly, Plaintiff fails to state a cognizable claim against the supervisory

21   Defendants.

22          C.      Declaratory Relief

23          As with Plaintiff’s original complaint, he seeks a declaratory judgment that his rights were

24   violated. “A declaratory judgment, like other forms of equitable relief, should be granted only as a

25   matter of judicial discretion, exercised in the public interest.” Eccles v. Peoples Bank of Lakewood

26   Village, 333 U.S. 426, 431 (1948). “Declaratory relief should be denied when it will neither serve a

27   useful purpose in clarifying and settling the legal relations in issue nor terminate the proceedings and

28

                                                          6
1    afford relief from the uncertainty and controversy faced by the parties.” United States v. Washington,

2    759 F.2d 1353, 1357 (9th Cir. 1985).

3            In the event that this action reaches trial and the jury returns a verdict in favor of Plaintiff, that

4    verdict will be a finding that Plaintiff’s constitutional rights were violated. Accordingly, a declaration

5    that any Defendant violated Plaintiff’s constitutional rights is unnecessary.

6            D.      Failure to State a Cognizable Claim for Relief

7            For the reasons discussed above, Plaintiff has failed to state a cognizable claim for relief in the

8    January 21, 2020 first amended complaint. Accordingly, Plaintiff’s complaint should be dismissed for

9    failure to state a claim.

10                                                        III.

11                FAILURE TO OBEY COURT ORDER AND FAILURE TO PROSECUTE

12           Here, the Court screened Plaintiff’s first amended complaint, and on January 27, 2020, an order

13   issued providing Plaintiff with the legal standards that applied to his claims, advising him of the

14   deficiencies that needed to be corrected, and granting him leave to file an amended complaint within

15   thirty days. (ECF No. 16.) Plaintiff did not file a second amended complaint or otherwise respond to

16   the Court’s January 27, 2020 order. Therefore, on March 9, 2020, the Court ordered Plaintiff to show

17   cause within fourteen (14) days why the action should not be dismissed. (ECF No. 19.) Plaintiff failed

18   to respond to the March 9, 2020 order.

19           Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these Rules or

20   with any order of the Court may be grounds for imposition by the Court of any and all sanctions . . .

21   within the inherent power of the Court.” The Court has the inherent power to control its docket and

22   may, in the exercise of that power, impose sanctions where appropriate, including dismissal of the

23   action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir. 2000).

24           A court may dismiss an action based on a party’s failure to prosecute an action, failure to obey

25   a court order, or failure to comply with local rules. See, e.g. Ghazali v. Moran, 46 F.3d 52, 53-54 (9th

26   Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61

27   (9th Cir. 1992) (dismissal for failure to comply with an order to file an amended complaint); Carey v.

28   King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring

                                                           7
1    pro se plaintiffs to keep court apprised of address); Malone v. United States Postal Serv., 833 F.2d 128,

2    130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d

3    1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).

4            “In determining whether to dismiss an action for lack of prosecution, the district court is required

5    to consider several factors: ‘(1) the public’s interest in expeditious resolution of litigation; (2) the court’s

6    need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

7    disposition of cases on their merits; and (5) the availability of less drastic sanctions.’ ” Carey, 856 F.2d

8    at 1440 (quoting Henderson, 779 F.2d at 1423). These factors guide a court in deciding what to do, and

9    are not conditions that must be met in order for a court to take action. In re Phenylpropanolamine (PPA)

10   Products Liability Litigation, 460 F.3d 1217, 1226 (9th Cir. 2006) (citation omitted).

11           In this instance, the public’s interest in expeditious resolution of the litigation and the Court’s

12   need to manage its docket weigh in favor of dismissal. In re Phenylpropanolamine (PPA) Products

13   Liability Litigation, 460 F.3d at 1226. Plaintiff was ordered to file an amended complaint and within

14   thirty days of January 27, 2020 and has not done so. Accordingly, the operative pleading is the January

15   21, 2020 first complaint which has been found not to state a cognizable claim. Plaintiff’s failure to

16   comply with the order of the Court by filing an amended complaint hinders the Court’s ability to move

17   this action towards disposition. This action can proceed no further without Plaintiff’s compliance with

18   the order and his failure to comply indicates that Plaintiff does not intend to diligently litigate this action.

19           Since it appears that Plaintiff does not intend to litigate this action diligently there arises a

20   rebuttable presumption of prejudice to the defendants in this action. In re Eisen, 31 F.3d 1447, 1452-53

21   (9th Cir. 1994). The risk of prejudice to the defendants also weighs in favor of dismissal.

22           The public policy in favor of deciding cases on their merits is greatly outweighed by the factors

23   in favor of dismissal. It is Plaintiff’s responsibility to move this action forward. In order for this action

24   to proceed, Plaintiff is required to file an amended complaint curing the deficiencies in the operative

25   pleading. Despite being ordered to do so, Plaintiff did not file an amended complaint or respond to the

26   order to show cause and this action cannot simply remain idle on the Court’s docket, unprosecuted. In

27   this instance, the fourth factor does not outweigh Plaintiff’s failure to comply with the Court’s orders.

28

                                                            8
1           Finally, a court’s warning to a party that their failure to obey the court’s order will result in

2    dismissal satisfies the “consideration of alternatives” requirement. Ferdik, 963 F.2d at 1262; Malone,

3    833 F.2d at 132-33; Henderson, 779 F.2d at 1424. The Court’s January 27, 2020 order requiring

4    Plaintiff to file an amended complaint expressly stated: “If Plaintiff fails to file an amended complaint

5    in compliance with this order, the Court will recommend to a district judge that this action be

6    dismissed consistent with the reasons stated in this order.” (ECF No. 16.) In addition, the Court’s

7    March 9, 2020, order to show cause specifically stated: “Plaintiff is warned that failure to comply with

8    this order will result in a recommendation to a district judge that the instant action be dismissed for

9    failure to prosecute, failure to obey a court order, and failure to state a cognizable claim for relief.”

10   (ECF No. 19.) Thus, Plaintiff had adequate warning that dismissal would result from his

11   noncompliance with the Court’s order.

12                                                       IV.

13                               CONCLUSION AND RECOMMENDATION

14          The Court has screened Plaintiff’s complaint and found that it fails to state a cognizable claim.

15   Plaintiff has failed to comply with the Court’s order to file a second amended complaint or respond to

16   the Court’s order to show why the action should not be dismissed. In considering the factors to

17   determine if this action should be dismissed, the Court finds that this action should be dismissed for

18   Plaintiff’s failure to state a cognizable claim, failure to obey the January 27, 2020 and March 9, 2020

19   orders, and failure to prosecute this action.

20          Accordingly, IT IS HEREBY RECOMMENDED that this action be DISMISSED for Plaintiff’s

21   failure to state a claim, failure to comply with a court order, and failure to prosecute.

22          This findings and recommendation is submitted to the district judge assigned to this action,

23   pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 304. Within thirty (30) days of

24   service of this recommendation, Plaintiff may file written objections to this findings and

25   recommendation with the Court. Such a document should be captioned “Objections to Magistrate

26   Judge’s Findings and Recommendation.” The district judge will review the magistrate judge’s findings

27   and recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are advised that failure to file

28   ///

                                                           9
1    objections within the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler,

2    772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

3
4    IT IS SO ORDERED.

5    Dated:    March 30, 2020
6                                                      UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       10
